

116 SRES 776 ATS: Designating the week beginning September 13, 2020, as “National Direct Support Professionals Recognition Week”.
U.S. Senate
2020-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 776IN THE SENATE OF THE UNITED STATESNovember 17, 2020Mr. Cardin (for himself, Ms. Collins, Mr. King, Mr. Brown, Mr. Markey, Mr. Murphy, Mr. Menendez, Ms. Warren, Ms. Klobuchar, Mr. Blumenthal, Ms. Hassan, Mr. Jones, Mr. Van Hollen, Mr. Casey, Ms. Baldwin, Mrs. Murray, Ms. Rosen, Mr. Kaine, and Ms. Smith) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating the week beginning September 13, 2020, as National Direct Support Professionals Recognition Week.Whereas direct support professionals, including direct care workers, personal assistants, personal attendants, in-home support workers, and paraprofessionals, are key to providing publicly funded, long-term support and services for millions of individuals with disabilities; Whereas, during the Coronavirus Disease 2019 (referred to in this preamble as COVID–19) pandemic, many direct support professionals continue to arrive for work every day in order to ensure the health and safety of individuals with disabilities;Whereas direct support professionals provide essential services that ensure all individuals with disabilities are—(1)included as a valued part of the communities in which those individuals live;(2)supported at home, at work, and in the communities of the United States; and(3)empowered to live with the dignity that all people of the United States deserve;Whereas, by fostering connections between individuals with disabilities and their families, friends, and communities, direct support professionals ensure that individuals with disabilities thrive, thereby avoiding more costly institutional care; Whereas direct support professionals build close, respectful, and trusting relationships with individuals with disabilities and provide a broad range of personalized support to those individuals, including—(1)helping individuals make person-centered choices;(2)assisting with personal care, meal preparation, medication management, and other aspects of daily living;(3)assisting individuals in accessing the community and securing competitive, integrated employment;(4)providing transportation to school, work, religious, and recreational activities;(5)helping with general daily affairs, such as assisting with financial matters, medical appointments, and personal interests;(6)assisting individuals in the transition from isolated or congregate settings or services to living in the communities of their choice; and(7)helping to keep individuals with disabilities safe and healthy during the COVID–19 pandemic, including by volunteering to quarantine with individuals whom they care for to reduce spread of the disease;Whereas there is a documented critical and increasing shortage of direct support professionals throughout the United States;Whereas the majority of direct support professionals are employed in home and community-based settings, and that trend is expected to increase over the next decade;Whereas many direct support professionals—(1)are the primary financial providers for their families;(2)are hardworking, taxpaying citizens who provide a critical service in the United States; and(3)continue to earn low wages, receive inadequate benefits, and have limited opportunities for advancement, resulting in high turnover and vacancy rates that adversely affect the quality of support, safety, and health of individuals with disabilities; andWhereas the Supreme Court of the United States, in Olmstead v. L.C., 527 U.S. 581 (1999)—(1)recognized the importance of the deinstitutionalization of, and community-based services for, individuals with disabilities; and(2)held that, under the Americans with Disabilities Act of 1990 (42 U.S. 12101 et seq.), a State must provide community-based services to individuals with intellectual and developmental disabilities if—(A)the community-based services are appropriate;(B)the affected individual does not oppose receiving the community-based services; and(C)the community-based services can be reasonably accommodated after the community has taken into account the resources available to the State and the needs of other individuals with disabilities in the State: Now, therefore, be itThat the Senate—(1)designates the week beginning September 13, 2020, as National Direct Support Professionals Recognition Week;(2)recognizes the dedication and vital role of direct support professionals in enhancing the lives of individuals with disabilities of all ages;(3)appreciates the contribution of direct support professionals in supporting individuals with disabilities and their families in the United States;(4)commends direct support professionals for being integral to the provision of long-term support and services for individuals with disabilities;(5)encourages the Bureau of Labor Statistics of the Department of Labor to collect data specific to direct support professionals; and(6)finds that the successful implementation of public policies affecting individuals with disabilities in the United States can depend on the dedication of direct support professionals. 